No. 04-01-00668-CV
Oralia CARAVEO,
Appellant
v.
AIU INSURANCE COMPANY,
Appellee
From the 293rd Judicial District Court, Maverick County, Texas
Trial Court No. 000316504
Honorable Cynthia L. Muniz, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Justice
		Catherine Stone, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	April 24, 2002
DISMISSED
	The parties have filed an agreed joint motion to dismiss the appeal because the parties have
settled and compromised their differences.  The motion is granted, and the appeal is dismissed.  See
Tex. R. App. P. 43.2(f); Caballero v. Heart of Texas Pizza, L.L.C., No. 04-01-00149-CV, 2001 WL 
1420487, at *1 (Tex. App.--San Antonio Nov. 14, 2001, no pet. h.).  In accordance with the parties'
motion, costs of appeal are taxed against appellee AIU Insurance Company.
							PER CURIAM
DO NOT PUBLISH